UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                        ORDER
            - v. -
                                     19 Cr. 789 (PGG)
ANTHONY ROSE,
      a/k/a “Todd Chambers,”
JELANI WRAY,
      a/k/a “Lani,”
      a/k/a “J.R.,”
NATHANIEL COLES,
      a/k/a “Nat,”
TARA ROSE,
      a/k/a “Christine Waters,”
      a/k/a “Christine Hinds,”
      a/k/a “Taylor Hinds,”
ANTHONY ROSE, Jr.,
      a/k/a “Sean Wells,”
CHRISTINA GARCIA,
      a/k/a “Cindy,”
LUIS VILELLA,
      a/k/a “Angel Martinez,”
LEON BLUE,
      a/k/a “Boochie,”
CLARENCE FACEY,
      a/k/a “Face”
ANA RIVERA,
      a/k/a “Melissa Ramos,”
DEJAHNEA BROWN,
      a/k/a “Michelle Williams,”
TONYA THOMAS,
      a/k/a “Karen Schwartz,”
ANGELA MELECIO,
      a/k/a “Angie,”
      a/k/a “P2,”
STEPHANIE PASCAL,
      a/k/a “Steph,”
      a/k/a “P5,”
MAKEBA SIMMONS,
EDWARD ABAYEV,
      a/k/a “Eddie,”
GRACIELA BORRERO,
     a/k/a “Grace,”
     a/k/a “P8,”
BARRINGTON REID,
     a/k/a “P9,”
TONJA LEWIS,
     a/k/a “J1,”
RAYMOND PARKER,
     a/k/a “Andre,”
     a/k/a “J2,”
BERLISA BRYAN,
     a/k/a “Lisa,”
ANGELA MYERS,
     a/k/a “Angie,”
LATIFAH ABDUL-KHALIQ,
SHAKEEMA FOSTER,
KOURTNEI WILLIAMS,
MAKKAH SHABAZZ,
     a/k/a “Mecca,” and
YANIRIS DELEON
     a/k/a “Jen,”

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the status conference currently scheduled for

February 14, 2020 is adjourned to May 19, 2020, at 10:00 a.m. in Courtroom 110 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of Barrington Reid, by and through his counsel Lisa Scolari,

and with the consent of all of the other Defendants, by and through their respective counsel, and

with the consent of Assistant United States Attorney Louis Pellegrino, it is hereby ORDERED

that the time from February 14, 2020 through May 19, 2020 is excluded under the Speedy Trial

Act, Title 18, United States Code, Section 3161(h)(7)(A). The Court finds that the granting of

such a continuance serves the ends of justice and outweighs the best interests of the public and




                                                2
the defendants in a speedy trial, because it will allow defense counsel time to review extremely

voluminous discovery materials.

Dated: New York, New York
       February 11, 2020




                                                3
